DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 (page 3) states “the at least one patch layer”.  There is insufficient antecedent basis for this limitation in the claim. 	Dependent claims 2, 3, 5, and 8-12 inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US Patent 5,853,383) in view of Hawley (US Publication 2011/0306921), Lamond et al (US Patent 5,658,316), Malloy (US Publication 2007/0078445), Swoyer et al (US Publication 2004/0215287), and Henley et al (US Publication 2003/0199808), hereby referred to as the “modified Murdock”.
Referring to Claims 1, 3, and 5, as best understood,  Murdock teaches an electrical stimulation device comprising: two electrodes configured to contact to portions of a head of a user to apply a current to the portions of the head of the user (e.g. Column 7 lines 21-23 
 	Hawley teaches that it is known to use a plurality of pads, including a first pad and a second pad, which are disposed on a path for providing the current to the at least one electrode, the first pad being spaced apart from the second pad (e.g. Figure 1d, Elements connected by conductive member 20 and Figure 8a, Elements 8001-8005); a conductive material disposed on the first and second pads, wherein the conductive material is at least one of conductive silicon, a conductive tape, a conductive wire, a conductive film, and conductive paste (e.g. Figure 1d, Element 20 and Figure 8a, Elements 81 and 82 and Paragraph [0029]); wherein the current providing module provides a current to the at least one electrode when the first and second pads are electrically connected, via the conductive material, to each other (e.g. Paragraphs [0038] and [0043]), wherein the current providing module does not provide the current to the at least one electrode when the first and second pads are not electrically connected to each other as set forth in Figures 1d and 8a, Element 8003 and Paragraphs [0038] and [0043] to provide improved versatility and performance by having selected electrode paths provide the therapy with reduced risk of other pathways being activated, such as those where the electrode elicits an undesired response.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system  to provide improving device safety by preventing completion of the electrical circuit until the insulator is removed.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Murdock, with a nonconductive material configured to be disposed between the conductive material and at least one of the first pad and the second pad so that the first and second pads are not electrically connected to each other, and also configured to be removed from between the conductive material and the at least one of the first pad and the second pad so that the first and second pads are electrically connected, via the conductive material, to each other, wherein the current providing module provides a current to the at least one electrode when the first and second pads are electrically connected, via the conductive material, to each other; wherein the nonconductive material is configured to be disposed on the head of the user, and positioned in between the conductive material and the first pad and also positioned in between the conductive material and the second pad so that the first and second pads are not electrically connected to each other, and  as taught by Lamond et al, since such a modification would provide the predictable results of improving device safety by preventing completion of the electrical circuit until the insulator is removed.
 	Malloy teaches that it is known to use electrodes layer comprising conductive carbon sheet configured to deliver the current as set forth in Paragraph [0045] to provide improved inert electrodes that do not undergo or participate in electrochemical reactions to the distribution of current through the oxidation or reduction of a chemical species capable of accepting or donating an electrode at the potential of the applied to the system.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Murdock, with electrodes layer comprising conductive carbon sheet configured to deliver the current as taught by Malloy, since such a modification would provide the predictable results of improved inert electrodes that do not undergo or participate in electrochemical reactions to the distribution of current through the oxidation or reduction of a chemical species capable of accepting or donating an electrode at the potential of the applied to the system. 
  	Swoyer et al teaches that it is known to use wherein the current providing module further comprises a controller that controls an operation of the current providing module, wherein the controller determines whether a predetermined reference use time period elapses after the current is provided to the two electrodes, wherein the current providing module stops 
 	Henley et al  teaches that it is known to use and wherein the current provider comprises: a voltage booster circuit that boosts a first voltage supplied from the power supplier to a second voltage; and a static current circuit comprising is a current regulator diode (CRD) that provide the current of the predetermined value the two electrodes by using the boosted second voltage as set forth in Figure 4, booster 406 and current regulator 416 and Paragraph [0042] discloses the current regulator diode LM334 to provide increased potential to overcome tissue resistance and improve safety to the patient by limiting the upper limit of the treatment current (Paragraph [0037]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Murdock, with and wherein the current provider comprises: a voltage booster circuit that boosts a first voltage supplied from the power supplier to a second voltage; and a static current circuit comprising is a current regulator diode (CRD) that provide the current of the predetermined value the two electrodes by using the boosted second voltage as taught by Henley et al, since such a modification would provide the predictable results of increased potential to overcome tissue resistance and improve safety to the patient by limiting the upper limit of the treatment current.
Referring to Claim 2, the modified Murdock teaches the electrical stimulation device of claim 1, further comprising: a flexible substrate on which the current providing module is disposed (e.g. Column 10 lines 9-13 disclose housing is composed of rubber and lower housing 
Referring to Claim 8, the modified Murdock teaches the electrical stimulation device of claim 1,but does not explicitly disclose wherein the controller determines whether a predetermined reference use time period elapses after the current is provided to the at least one electrode, and stops/disables providing the current to the at least one electrode when the controller determines that the predetermined reference use time period has been elapsed after the current is provided to the two electrodes.
 	Malloy teaches that it is known to use an electrical stimulation device wherein the controller determines whether a predetermined reference use time period elapses after the current is provided to the at least one electrode, and stops/disables providing the current to the at least one electrode when the controller determines that the predetermined reference use time period has been elapsed after the current is provided to the electrodes as set forth in Paragraphs [0081] and [0059] to provide improved therapy by reducing the likelihood of developing a tolerance aby stopping the stimulation after a therapeutic time has expired and/or to conserve power by stopping the current after the therapeutic time/dose has been delivered.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Murdock, with an electrical stimulation device wherein the controller determines whether a predetermined reference use time period elapses after the current is provided to the at least one electrode, and stops/disables providing the current to the electrodes when the controller determines that 
Referring to Claim 11, the modified Murdock teaches the electrical stimulation device of claim 1, wherein the current providing module includes a controller that controls an operation of the current providing module, wherein the current providing module supplies a power source to the controller when the first and second pads are connected, via the conductive material, to each other, and wherein the controller controls the current providing module to provide the current to the two electrodes (e.g. Figure 1, Element 19, 40 and 18 and Column 9 lines 52-55).
Referring to Claim 12, the modified Murdock teaches the electrical stimulation device of claim 1, wherein the current providing module is configured to provide the current to the two electrodes by using a part of a human body as an additional conductive material (e.g. Column 2 lines 10-27 discloses using the skin in conjunction with the electrodes to close the electrical circuit and Column 9 lines 14-20 disclose anode electrode 22 and cathode electrode 24).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock (US Patent 5,853,383) in view of Hawley (US Publication 2011/0306921), Lamond et al .

Referring to Claim 9, the modified Murdock teaches the electrical stimulation device of claim 6, except wherein the controller includes a memory that initially stores a use state of the electrical stimulation device as an unused state, and updates the use state of the electrical stimulation device to a used state and stores the updated use state of the electrical stimulation device when a predetermined reference use time period elapses after the current is provided to the two electrodes, wherein the controller disables an operation of the current providing module when the use state of the electrical stimulation device is a used state.
 	Gliner et al teaches that it is known to use a stimulation device that comprises a memory 109 that updates the use indicator from an “on” state (unused) to a “off” state (used) after a period of time wherein the “off “state disables the stimulation during the “off” state as set forth in Figure 7A and Paragraph [0105] to provide reduced power consumption by disabling the device during the hours when the patient is typically asleep.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Murdock, with a stimulation device that comprises a memory 109 that updates the use indicator from an “on” state (unused) to a “off” state (used) after a period of time wherein the “off “state disables the stimulation during the “off “ state as taught by Gliner et al, since such a modification would provide the predictable results of reduced power consumption by disabling the device during the hours when the patient is typically 
Referring to Claim 10, the modified Murdock and further in view of Gliner teaches the electrical stimulation device of claim 9, wherein the current providing module further includes: a power supplier that supplies a power source when the first and second pads are connected to each other, via the conductive material (e.g. Paragraph [0057] discloses power source (e.g. a battery) and Figure 7A, element 159); a current provider that provides a current of a predetermined value to the two electrodes by using the supplied power source, and wherein the controller enables an operation of the current provider when the use state of the electrical stimulation device is an unused state, and disables an operation of the current provider when the use state of the electrical stimulation device is a used state (e.g. Column 2 lines 19-20 discloses circuitry for controlling current passing through the device and Gliner et al Figure 7A and Paragraph [0105]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792